Citation Nr: 0614680	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for accrued benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claims.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to 
notice, the pertinent statute provides that, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that sufficient notice 
that complies with VCAA requirements has not been sent to the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand is required in order to allow for 
sufficient notice to the veteran.  The Board regrets the 
additional delay that will result from this remand, but finds 
it necessary in order to ensure that the appellant has 
received all notice required by law.

Second, in January 2004, the RO obtained an opinion as to 
whether the veteran's non-service-connected diabetes mellitus 
contributed to the cause of his death.  However, in opining 
that the veteran's diabetes mellitus did not contribute to 
the cause of his death, the examining physician did not 
provide any rationale.  In a March 2004 hearing, the Decision 
Review Officer noted that the opinion was inadequate due to 
the lack of rationale provided, and indicated to the 
appellant that an additional opinion would be obtained in 
order to perfect this deficiency.  An additional opinion, 
similarly finding no relationship between the veteran's 
diabetes mellitus and the cause of his death, was obtained in 
May 2004.  The examining physician answered "No" to each of 
the three questions posed, without explaining the reasoning 
behind each of the findings.  The Board finds that this 
opinion also lacks adequate rationale, and for this reason, 
finds that a remand for an additional opinion, with adequate 
rationale given, is required in order to fairly decide the 
merits of the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and her 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to service connection for the cause of 
the veteran's death and for accrued 
benefits, and of what information or 
evidence the appellant should provide 
and what information or evidence VA 
will attempt to obtain on her behalf.  
The notice should also ask the 
appellant to provide any evidence in 
her possession that pertains to the 
claims.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and any applicable legal 
precedent.  Allow the appropriate 
period of time for response.

2.  After the completion of the above, 
forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether the veteran's type II diabetes 
mellitus caused or contributed to his 
pancreatic cancer, and thereby his 
death.  The examiner should 
specifically opine as to whether it is 
at least as likely as not that the 
veteran's cancer was caused by or was 
related to his diabetes mellitus.  The 
examiner should indicate that the 
claims folder has been reviewed.  The 
rationale for all opinions must be 
explained in detail.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for the cause of the 
veteran's death and for accrued 
benefits.  If the action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow her an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


